Citation Nr: 1132419	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-23 236A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut


THE ISSUE

Entitlement to waiver of recovery of a prior educational debt due to an overpayment of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, in the amount of $1263.41, to include the question of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to July 1968.  He died in September 2002.  The appellant in his widow.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2006 decision of the Committee on Waivers and Compromises (COW) of the RO in Buffalo, New York, which denied the appellant's request for waiver of recovery of an overpayment of Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, in the amount of $1266.47.  In June 2006, the appellant filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in August 2008, and the appellant filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) later that month.

In August 2008, the Buffalo RO recalculated the amount of the appellant's overpayment as $1263.41.  In her August 2008 substantive appeal, the appellant made clear that she was not only seeking a waiver of the overpayment amount, but was also asserting that the overpayment was not properly calculated.  The RO included the creation question in a March 2009 supplemental SOC (SSOC), and the appellant, in a April 2009 submission, reasserted that she was seeking a waiver and that the overpayment was not properly calculated.  Hence, the Board has characterized the matter on appeal as set forth on the title page.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991) (the issue of the validity of the debt is implicit in the waiver issue); see also 38 C.F.R. § 1.911(c) (2010); VAOPGCPREC 6-98 (Apr. 24, 1998).

During the pendency of the appeal, the appellant's case was transferred to the jurisdiction of the RO in Hartford, Connecticut, which has certified the appeal to the Board.

In June 2011, the appellant testified during a Board hearing before the undersigned Veterans Law Judge at the Hartford RO.  A transcript of that hearing is of record.

During the June 2011 Board hearing, the appellant testified that the Government had seized the overpayment here in question, but that she was still seeking a waiver so that she could be repaid.

For the reasons expressed below, the matter on appeal is being remanded to the RO.  VA will notify the appellant when further action, on her part, is required. 


REMAND

The Board's review of the claims file reveals that further RO action in this appeal is warranted.

In August 2005, the appellant was approved for Dependents' Educational Assistance benefits under Chapter 35, Title 38, United States Code, at Middlesex Community College (MCC) for the period from August 29, 2005 to December 20, 2005.  On September 23, 2005, VA received a VA Form 22-1999b, Notice of Change in Student Status, from the registrar at MCC indicating that the appellant had reduced her credit hours from 9 to 3, effective September 21, 2005.  On January 3, 2006, VA received a Notice of Change in Student Status from the college registrar indicating that the appellant had stopped attending her remaining 3 credit hours on October 12, 2005.

According to the RO, by the time the first Notice of Change in Student Status was processed in November 2005, the appellant had already been paid at the 9-hour rate from August 29, 2005; as a result, an overpayment was created.  Following the receipt of additional evidence, including evidence that the appellant had suffered a temporary total disability as the result of a motor vehicle accident on September 13, 2005, the RO calculated the final amount of the overpayment as $1263.41 (exclusive of interest and costs).

Unless the Secretary finds a statutory bar to waiver of recovery of an overpayment on the basis of fraud, misrepresentation or bad faith of the claimant (see 38 U.S.C.A. § 5302(c) (2002)), under 38 C.F.R. § 1.965(a) (2010), there are six elements for considering whether repayment of the indebtedness would violate principles of equity and good conscience.  The first two equity and good conscience elements to consider are the fault of the debtor, and balancing the fault of the debtor and VA.

The Board notes that before determining whether the Veteran is entitled to waiver of recovery of an overpayment-to include on the basis of principles of equity and good conscience-it must be determined whether the debt was properly created.  See Schaper, above.  As noted previously, the record reflects that the appellant is not only seeking a waiver of the overpayment amount, but is also asserting that the overpayment was not properly calculated.

Under the law, VA will not pay benefits for a course from which a beneficiary withdraws or receives a nonpunitive grade, unless the beneficiary withdraws because he or she is ordered to active duty; or mitigating circumstances are demonstrated.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.3135 (2010).  Mitigating circumstances are circumstances beyond the beneficiary's control which prevent the beneficiary from pursuing a program of education; representative mitigating circumstances are set forth at 38 C.F.R. § 21.4136(b).  

If the appellant was not ordered to active duty, and did not have mitigating circumstances, the effective date of a course from which he or she withdrew or received a nonpunitive grade will be the beginning of the term.  However, if mitigating circumstances are shown, or the appellant received a punitive grade, the benefits will be reduced or discontinued effective the last date of attendance.  See 38 C.F.R. §§ 21.4135, 21.4136, 21.3135 (2010).  

In this case, it appears that several documents are missing from the claims file.  In her February 2006 NOD, the appellant referenced letters she had received from the RO and/or Debt Management Center (DMC) dated December 9, 2005, December 15, 2005, and February 27, 2006; however, these letters are not of record.  Also missing is a copy of a July 15, 2006 letter the appellant reported she had received from the DMC in July 2006.  Hence, further action in this regard is warranted.

The Board also notes that the appellant most recently submitted a financial status report (VA Form 5655) more than five years ago, in March 2006.  Unless the RO determines on remand that the overpayment was not properly created, it would be useful to obtain a current financial status report to determine how the appellant's circumstances might have changed since 2006.

As a final point, the Board notes that the record does not reflect that the RO has thus far responded to the appellant's multiple requests for copies of the educational assistance benefits checks she reportedly negotiated, dated November 1, 2005, December 1, 2005, and December 30, 2005.  Nor does the record reflect that the RO has responded to the appellant's multiple requests for a written audit of educational assistance benefits paid from August to December 2005 (although the record reflects that such an audit was prepared on July 25, 2008).  If the RO has not responded to the appellant's requests for copies, that needs to be accomplished in order to ensure that she is afforded a meaningful right to respond to the evidence upon which the RO has relied.

Accordingly, this matter is hereby REMANDED to the RO for the following action:

1.  The RO should ensure that the appellant has received a response to her requests for copies of educational assistance benefits checks she reportedly negotiated, dated November 1, 2005, December 1, 2005, and December 30, 2005, as well as a copy of the July 25, 2008 audit of educational assistance benefits paid to her from August to December 2005.

2.  The RO should locate and associate with the claims file the December 9, 2005, December 15, 2005, February 27, 2006, and July 15, 2006 letters the appellant has reported receiving from the RO and/or DMC.

3.  Unless the RO determines that the overpayment was not properly created, the RO should request that the appellant complete VA Form 5655 (Financial Status Report), listing her monthly income, monthly expenses, assets, and debts, and include any supporting evidence and/or records.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional development deemed warranted, the RO should adjudicate the claim on appeal in light of all pertinent evidence and legal authority.  The RO's adjudication of the claim should include consideration of whether the debt was properly created and, if so, whether a waiver of the overpayment is warranted.

6.  If the benefit sought on appeal remains denied, the RO must furnish to the appellant and her representative an appropriate SSOC that includes citation to and discussion of all additional legal authority considered (to include consideration of whether the debt was properly created), along with clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.  

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

